      Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 1 of 26



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


JOSEPH POPPELL, et al.,

             Plaintiffs,
                                                    Civil Action No.
vs.                                                 2:19-cv-00064-LGW-BWC

CARDINAL HEALTH, INC., et al.,

             Defendants.


 PLAINTIFFS’ RESPONSE TO MOVING DEFENDANTS’ JOINT MOTION TO STAY


James D. Durham              John E. Floyd                  Christopher W. Madel
Georgia Bar No. 235515       Georgia Bar No. 266413         Georgia Bar No. 641270
Savage Turner Durham         (pro hac vice pending)         (pro hac vice forthcoming)
Pickney & Savage             Benjamin E. Fox                Jennifer M. Robbins
102 E. Liberty Street        Georgia Bar No. 329427         (pro hac vice forthcoming)
8th Floor                    (pro hac vice pending)         Mack H. Reed
Savannah, GA 31401           Steven J. Rosenwasser          (pro hac vice forthcoming)
T: 912-231-1140              Georgia Bar No. 614908         Stephen M. Premo
F: 912-231-9157              (pro hac vice pending)         (pro hac vice forthcoming)
jdurham@savagelawfirm.net    Manoj S. Varghese              Madel, PA
                             Georgia Bar No. 734668         800 Pence Building
Ronald E. Harrison II        (pro hac vice pending)         800 Hennepin Ave.
Georgia Bar No. 333270       Bondurant Mixson &             Minneapolis, MN 55403
The Harrison Firm            Elmore, LLP                    T: 612-605-0630
1621 Reynolds Street         1201 W Peachtree St NW         F: 612-326-9990
Brunswick, GA 31520          Suite 3900                     cmadel@madellaw.com
T: 912-264-3035              Atlanta, GA 30309-3417         jrobbins@madellaw.com
F: 912-264-3138              T: 404-881-4100                mreed@madellaw.com
thf@theharrisonlawfirm.net   F: 404-881-4111                spremo@madellaw.com
                             floyd@bmelaw.com
                             fox@bmelaw.com
                             rosenwasser@bmelaw.com
                             varghese@bmelaw.com


                                 Attorneys for Plaintiffs


1771101.5
      Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 2 of 26



                                              INTRODUCTION

            This Court lacks jurisdiction to grant a stay. Further, a stay is unwarranted because it

would not promote judicial economy or consistency and would significantly prejudice Plaintiffs.

Therefore, the Court should remand this action and deny Moving Defendants’ Motion to Stay

(Dkt. 39, “Motion”) as moot.

            In their Memorandum of Law in Support (Dkt. 40, “Stay Memo”), Moving Defendants

continue their pattern of ignoring adverse law and the actual allegations of Plaintiffs’ Complaint.

They ask the Court to ignore the more than 20 decisions in opioid-related litigation—including

from the Multidistrict Litigation (“MDL”)—that have already rejected Moving Defendants’

arguments for jurisdiction. They also ask the Court to ignore that Plaintiffs’ Complaint alleges

claims arising solely under Georgia law against eleven Georgia Defendants that conspired with

Moving Defendants and others to illegally flood Glynn County with highly addictive and

dangerous controlled substances.

            Moving Defendants contend that a stay will allow the Court to avoid the risk of an

inconsistent decision on Plaintiffs’ Motion to Remand (Dkt. 20), will further judicial economy,

and will not cause any prejudice to Plaintiffs. These assertions are untrue and disingenuous. The

only risk of inconsistency the Court faces is if it were to become the first district court in the

country to find federal jurisdiction over allegations similar to Plaintiffs’ claims. Notably,

Moving Defendants fail to identify a single similar opioid-related case in which a district court

found federal question jurisdiction present, and the handful of cases they cite for fraudulent

misjoinder or severance to create diversity jurisdiction are easily distinguishable. Nor would

judicial economy be served by transferring an action from one court without jurisdiction to

another court without jurisdiction. This is evidenced by the denial of requests to stay in at least

19 other opioid-related cases in which Cardinal and McKesson were Defendants. Further,
1771101.5
                                                     2
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 3 of 26



Cardinal—fully aware that this Court lacks subject matter jurisdiction and that one Defendant

refused to consent to removal—removed this action for the sole purpose of prejudicing Plaintiffs

by imposing unnecessary delay and expense on Plaintiff by ensnaring their case in the MDL.

            Moving Defendants’ Motion asks this Court to overlook Cardinal’s improper removal

and the clear lack of federal jurisdiction to have Plaintiffs’ claims transferred to the MDL.

Undeterred by the Court’s prior order rejecting their request for a stay, Moving Defendants now

seek a second bite of the apple, repeating arguments the Court has already declined. Moving

Defendants seek to have Plaintiffs’ claims indefinitely stayed, creating significant prejudice to

Plaintiffs and allowing Moving Defendants to avoid accountability for the significant harm they

caused to Plaintiffs, 20 of whom are the children of former and/or recovering opioid abusers.

The Court should not reward Cardinal’s abuse of the removal and MDL process. Addressing

Plaintiffs’ Motion to Remand furthers judicial economy and avoids significant prejudice to

Plaintiffs while not prejudicing Moving Defendants. Therefore, this court should remand this

action and deny the Moving Defendants’ Motion to Stay as moot.

                                             BACKGROUND

I.          Procedural History

            Plaintiffs filed their Complaint in the Superior Court of Glynn County on April 17, 2019.

On May 20, 2019, Cardinal removed the action to this Court. Two days later, the Moving

Defendants sought what they styled an extension to answer,1 but which this Court’s May 24,

2019 Order (Dkt. 27) recognized “would effectively act as a stay of the action until a court—

this Court or the MDL court—remands the case, and then, if not remanded, until the JPML fully




1
    Emergency Motion, Dkt. 9.
1771101.5
                                                    3
        Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 4 of 26



resolves whether this case should be transferred to the MDL.”2 Moving Defendants made the

same argument in their Emergency Motion that they now repeat in the present Motion:

      the jurisdictional issues can and should be addressed by the MDL judge, who
      currently presides over more than 1,800 other opioid-related cases, many of which
      raise the same jurisdictional issues. Indeed, “courts have repeatedly noted that the
      ‘general rule is for federal courts to defer ruling on pending motions to remand in
      MDL litigation until after the [JPML] has transferred the case.’” Little v. Pfizer, Inc.,
      2014 WL 1569425, at *3 (N.D. Cal. Apr. 18, 2014) (quoting Robinson v. DePuy
      Orthopaedics, Inc., 2012 WL 831650 (W.D. Va. Mar. 6, 2012)).3

The Court denied Moving Defendants’ Emergency Motion and plainly ruled that it would

“proceed to take up the issue of remand.”4 In denying the Emergency Motion, the Court

examined the holding of Little, and also examined the holdings of cases that determined whether

jurisdiction existed before determining whether a stay was appropriate.5 The Court stated:

            First, it should be noted that an extension or stay in these circumstances is, at
            most, discretionary and is certainly not mandatory. The Rules of the JPML
            explain that the possibility of a transfer to a multidistrict litigation does not limit
            the pretrial jurisdiction of a transfer court in any way. Ord., Brockel, 1:17-cv-
            00521 (S.D. Ala. Jan. 3, 2018), ECF No. 45, p. 4 (quoting Rule 18 of the JPML
            Rules and Rivers, 980 F. Supp. at 1360). Furthermore, as noted in Baltimore v.
            Purdue, “[m]otions to remand are particularly appropriate for resolution by [a
            transfer court] because ‘if [the transfer court] does not have jurisdiction over th[e]
            matter, then neither will the MDL court.’” 2018 WL 1963816, at *4.6

Plaintiffs filed their Motion to Remand and a Motion for Immediate Hearing on May 24, 2019

(Dkts. 20–22). Finding good cause shown, the Court granted Plaintiffs’ Motion for Immediate

Hearing and set a hearing for the Motion to Remand for June 4, 2019.7 Despite the Court twice


2
    Order, Dkt. 27 at 3 (emphasis added).
3
  Dkt. 9 at 3–4; compare Stay Memo at 6 (citing Little v. Pfizer to urge the Court to not take up
the issue of remand).
4
    Order, Dkt. 27 at 6.
5
    Id. at 3–4.
6
    Id. at 5.
7
    Dkt. 36.
1771101.5
                                                      4
        Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 5 of 26



expressing its intent to address the Motion to Remand, Moving Defendants nonetheless filed the

present Motion, again urging the Court not to do so.8

II.         Plaintiffs’ Claims

            Plaintiffs’ Complaint (Dkt. 1-1 (“Complaint”)) seeks relief for the immense harm caused

by Defendants’ conspiracies to illegally distribute controlled substances in Georgia, and

specifically Glynn County and surrounding communities.9 Plaintiffs are the children, spouses,

siblings, and parents of individuals whose opioid addictions were fueled by Defendants’ illegal

conduct.10 Defendants are pharmaceutical distributors, pharmacies, and pharmacists that acted in

concert to flood communities with highly dangerous and addictive drugs.11 Specifically, the

Distributor Defendants12 illegally distributed the controlled substances which the Pharmacy

Defendants13 illegally dispensed to the family members of Plaintiffs. The Distributor Defendants



8
  Moving Defendants recognize that the Court construed their Emergency Motion as a motion to
stay, but contend that the present Motion seeks a different outcome as purportedly evidenced by
the assertion that “Moving Defendants could not have requested that particular relief because
Plaintiffs had not yet filed a remand motion and did not do so until May 24, 2019.” Motion
(Dkt. 39) at 1 n.2. This argument is belied both by logic, particularly because the Emergency
Motion noted Plaintiffs’ intent to seek remand (Dkt. 9 at 3) and the Court’s May 24 Order noted
that Cardinal and McKesson “acknowledge that Plaintiffs intend to move to remand this case to
state court” (Dkt. 27 at 2), and by Moving Defendants’ actions in other cases. See Falls Cty. v.
Purdue Pharma L.P., No. 6:18-cv-00047, Dkt. 3 (W.D. Tex.)(Cardinal, McKesson, and
AmerisourceBergen Corporation filed a motion to stay before the plaintiff had filed a motion to
remand).
9
    Complaint ¶ 17.
10
     Id. ¶¶ 2–3, 17–18, 19–41.
11
     Id. ¶¶ 3–6, 9–15.
12
  The Distributor Defendants are Cardinal Health, Inc., Cardinal Health 108, LLC, Cardinal
Health 110, LLC, Cardinal Health 112, LLC, Cardinal Health 113, LLC, Cardinal Health 116,
LLC, Cardinal Health 200, LLC, Cardinal Health 414, LLC, McKesson Corporation, McKesson
Drug Company, LLC, McKesson Medical-Surgical, Inc., McKesson Medical-Surgical
Minnesota Supply, Inc., and J M Smith Corporation. Id. ¶¶ 43–51.
13
  The Pharmacy Defendants are G & H Pharmacy, Inc., Agape Prescriptions “R” Us, Inc.,
Janice Ann Colter, Christopher Grey May, Woodbine Pharmacy, Inc., Sabra L. Maddox, Alan
1771101.5
                                                   5
        Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 6 of 26



and the Pharmacy Defendants could not achieve their goal of profiting from the illegal

distribution of drugs without each other’s cooperation.14

            Plaintiffs’ Complaint asserts eleven causes of action under Georgia law to recover from

Defendants for the devastating harm they have caused.15 Two Georgia statutes that allow

individuals to obtain relief when injured or aggrieved by criminal conduct are the driving force

behind Plaintiffs’ Complaint: (1) the Georgia Drug Dealer Liability Act16 (“Georgia DDLA”);

and (2) the Georgia Racketeer Influenced and Corrupt Organizations Act17 (“Georgia RICO”).

The Georgia DDLA was enacted to provide Georgians who—like Plaintiffs—are injured as a

result of illegal drug use with a remedy to recover against companies and individuals—like

Defendants—that participated in and profited from an illegal drug market. The Georgia DDLA’s

purpose is “to shift, to the extent possible, the cost of the damage caused by the existence of the

illegal drug market in a community to those who illegally profit from that market,” and “to

establish the prospect of substantial monetary loss as a deterrent” to such illegal conduct.18

Further, Georgia RICO—unlike federal RICO—allows “any aggrieved person” to institute a civil




M. Jones, Carey B. Jones, Rainbow Drug Store, Inc., Richard D. Griffis, Jr., Richard D. Griffis,
III, and Charles Robert Lott. Id. ¶¶ 52–59, 61–64.
14
     Id. ¶ 213.
15
  Id. ¶¶ 329–487. Counts one through four of Plaintiffs’ Complaint allege Georgia DDLA
claims against all Defendants. Count five of the Complaint seeks relief against the Distributor
Defendants under Georgia RICO. Counts six through eight of the Complaint assert Georgia
common law negligence claims against Distributor Defendants. And Counts nine through eleven
are breach of legal duty claims against the Distributor Defendants, and three of the five breached
duties that Plaintiffs identify are based solely on Georgia law.
16
     O.C.G.A. § 51-1-46.
17
     O.C.G.A. §§ 16-14-1 to 16-14-15.
18
     Complaint ¶ 16 (citing O.C.G.A. § 51-1-46(b)).
1771101.5
                                                    6
        Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 7 of 26



action to obtain injunctive and other relief against individuals—like Defendants—who violate

the statute.19

            The Complaint sets forth the many ways Defendants participated in the illegal marketing

of controlled substances in violation of the Georgia DDLA,20 the vast majority of which are

premised solely on Georgia law,21 including: (1) failure to report excessive purchases;22 (2)

failure to report unusual orders;23 (3) delivering, distributing, selling, and possessing controlled

substances in violation of the Georgia Controlled Substances Act (“Georgia CSA”);24 and (4)

filling illegitimate prescriptions.25 Similarly, Plaintiffs’ RICO claim is based on Defendants’

violations of no less than ten different Georgia criminal statutes that qualify as predicate acts

under Georgia RICO.26

III.        Other Opioid-Related Litigation

            Plaintiffs are individuals seeking recovery for the injuries they suffered. Around the

country, opioid-related actions are working their way through both the federal and state court


19
     O.C.G.A. § 16-14-6(b).
20
     Complaint ¶¶ 334–76.
21
   Plaintiffs’ Complaint does cite a few duties set forth in federal statutes and regulations, but: 1)
all of those requirements are incorporated into Georgia law and independently enforceable under
Georgia law (id. ¶ 137 (citing Regs. 480-7-.03(10)(b)); and more importantly 2) it is not
necessary for Plaintiff to prove any Defendant violated any of those federal statutes or
regulations to prevail under any of their eleven causes of action. To be clear, even if the few
federal statutes and regulations cited by Plaintiffs were repealed tomorrow, Plaintiffs could still
succeed on all of their claims based on Georgia law.
22
     Id. ¶ 335 (citing O.C.G.A § 26-4-115(e)).
23
     Id. ¶ 336; see also id. ¶ 141 (citing Ga. Comp. R. & Regs. 480-20-.02(1)).
24
     Id. ¶¶ 340–43 (citing O.C.G.A §§ 16-13-30(b), 16-13-33, and 16-13-41(f)).
25
  Id. ¶¶ 344(c)–(d), 345(c)–(d), 346(c)–(d) (citing Ga. Comp. R. & Regs. 480-22-.02(1),
O.C.G.A. § 26-4-80, O.C.G.A § 26-4-84(b), O.C.G.A § 26-4-84(c)); see also ¶¶ 347–349, 350–
352, 353, 355, 363(a)–(c), (f)–(g) (discussing Defendants’ violations of Georgia law).
26
     See ¶¶ 358(a)–(f), 363(a)–(c), (f)–(g).
1771101.5
                                                     7
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 8 of 26



systems. At the federal level, approximately 1,900 cases are now pending in the Multidistrict

Litigation (“MDL”) established in 2017.27 The overwhelming majority of these cases were

brought by governmental bodies such as cities, counties, states, and tribes, or by institutions like

healthcare organizations and third-party payors of medical claims.28

            Apart from the MDL, several opioid-related cases are either pending or have been

resolved in state courts.29 Georgia is no exception. On January 3, 2019, the State of Georgia

filed a complaint in the Superior Court of Gwinnett County (the “Georgia Action”) asserting

numerous claims against several of the defendants in this case for injuries suffered as a result of

the defendants’ opioid distribution practices.30 That case is ongoing in the Superior Court of

Gwinnett County, and Moving Defendants made no attempt to remove it because they knew their

frivolous arguments would have been addressed and quickly rejected.31


27
     See In re Nat’l Prescription Opiate Litig., No. 1:17-md-02804-DAP (N.D. Ohio).
28
   See generally In re Nat’l Prescription Opiate Litig., No. 1:17-md-02804-DAP (N.D. Ohio);
see also In re Nat'l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1379 (U.S. Jud. Pan. Mult.
Lit. 2017) (noting that all of the original MDL cases “involve claims brought by political
subdivisions”). Very few cases with individual plaintiffs have been transferred to the MDL by
the Judicial Panel on Multidistrict Litigation (“JPML”) and the MDL Court has reserved the
question of whether cases brought by individual plaintiffs actually belong there. See In re: Nat’l
Prescription Opiate Litigation, No. 1:17-md-02804-DAP, Dkt. 10 (Transcript of December 13,
2017 Telephone Conference) at 4:25–5:5 (N.D. Ohio) (Presiding Judge Dan Aaron Polster
stating that “we have some cases filed by individuals or groups of individuals, and one of the
things I am going to have to decide is whether I am going to keep the non government cases in
this MDL or whether it is just not possible to manage them and they need to go back”).
29
   See, e.g., State of Delaware v. Purdue Pharma L.P. et al., 18C-01-00223 (Del. Sup. Ct.); Cty.
of Hopkins v. Purdue Pharma LP et al., CV43486 (Dist. Ct. Tex. 2018); Staubus et al. v. Purdue
Pharma, L.P. et al., C-41916 (Tenn. Cir. Ct. 2017).
30
  See State of Georgia v. Purdue Pharma L.P. et al., Civ. No. 19-A-00060-8 (Sup. Ct. Gwinnett
Cty.), Complaint ¶¶ 312–328 (asserting a negligence claim based on defendants’ failure “to take
any action to prevent or reduce the improper and unlawful manufacture, marketing as well as
distribution of the opioid drugs” and “to disclose suspicious orders for opioids to the State
pursuant to the requirements of Georgia law and the federal Controlled Substances Act”).
31
 See In re: Nat’l Prescription Opiate Litigation, No. 1:17-md-02804-DAP, Dkt. 232 (Case
Management Order One) at 11 (N.D. Ohio) (stating that no party may file any motion not
1771101.5
                                                   8
      Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 9 of 26



            In other opioid-related litigation, defendants—including some of the Defendants in this

action—have improperly removed state court actions despite a lack of complete diversity or a

federal question based on the same arguments Cardinal raises in its Notice of Removal (Dkt. 1).

Defendants have then sought to have those improperly removed cases transferred to the federal

MDL, where the administrative burden of overseeing 1,900 actions has required the court to

deprioritize and suspend consideration of nearly all motions to remand, effectively trapping a

large number of improperly removed cases in the MDL despite a clear lack of federal

jurisdiction.32 In the face of this gamesmanship by defendants, district courts around the country

have continued to examine “tagged” cases for subject matter jurisdiction, often remanding them

before they can be transferred and frozen.33




expressly authorized by the case management order, but also noting that “nothing in this Order
limits the right of a State Attorney General to seek remand of any case brought by the Attorney
General that is removed to the MDL,” and that “[t]he Court shall decide any such motion on the
merits”).
32
  See, e.g., In re: Nat’l Prescription Opiate Litig., No. 1:17-md-02804, Dkt. 10 (Transcript of
December 13, 2017 Telephone Conference) at 22:17-20 (N.D. Ohio) (the Court stating: “I have
limited time and limited staff, and I just don’t want to be tied up on individual remand motions at
the moment.”); In re: Nat’l Prescription Opiate Litigation, 1:17-md-02804, Dkt. 130 (Order
Regarding Remands) at 1 (N.D. Ohio) (noting that “the moratorium on all substantive filings
shall include all motions to remand”).
33
   See, e.g., In re Nat’l Prescription Opiate Litig., No. 1:17-md-02804-DAP, Dkt. 780 (Order of
Transferor Court on February 26, 2018) (U.S. Jud. Pan. Mult. Lit.) (recognizing remand order of
transferor district court while transfer was pending by entering that order on JPML docket);
Order of Transferor Court on March 8, 2018, In re Nat’l Prescription Opiate Litig., No. 1:17-
md-02804-DAP, Dkt. 869 (Order of Transferor Court on March 8, 2018) (U.S. Jud. Pan. Mult.
Lit.) (same); see also Mayor & City Council of Baltimore v. Purdue Pharma L.P., No. CV GLR-
18-800, 2018 WL 1963816, at *3 (D. Md. Apr. 25, 2018) (quoting Stephens v. Kaiser Found.
Health Plan of the Mid-Atl. States, Inc., 807 F. Supp. 2d 375, 381 (D. Md. 2011)) (“Motions to
remand are particularly appropriate for resolution by this Court because ‘if this Court does not
have jurisdiction over th[e] matter, then neither will the MDL court.’”); id. (citing Manual for
Complex Litigation § 20.131 (4th ed. 2004)) (motions to remand are “‘particularly appropriate
for resolution before the [JPML] acts’ because the right to litigate in the MDL depends on the
existence of federal jurisdiction in the first place”).
1771101.5
                                                    9
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 10 of 26



                                                ARGUMENT

I.          This Court Lacks Jurisdiction to Grant a Stay.

            As Moving Defendants recognized in their Emergency Motion (Dkt. 9), a court without

jurisdiction is a Court without the power to act.

            See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“The
            requirement that Jurisdiction be established as a threshold matter ‘spring[s]
            from the nature and limits of the judicial power of the United States’ and is
            ‘inflexible and without exception.’” (quoting Mansfield, C. & L.M. Ry. Co. v.
            Swan, 111 U.S. 379, 382 (1884))); id. (“Without jurisdiction, the court cannot
            proceed at all in any cause. Jurisdiction is power to declare law, and when it
            ceases to exist, the only function remaining to the court is that of announcing the
            fact and dismissing the cause.” (quoting Ex Parte McCardle, 74 U.S. 506, 514
            (1868))); The Late Charles Alan Wright & Arthur Miller, 14C Fed. Prac. & Proc.
            Juris. § 3739 (4th ed. 2018) (A “district court must be certain that federal subject-
            matter jurisdiction is proper before entertaining a defendant’s motion under
            Federal Civil Rule 12.”).

Moving Defendants’ Emergency Motion, Dkt. 9 at 4 n.3 (emphasis added); see also Montana v.

Purdue Pharma L.P., 1:18-op-45604 (In re: Nat’l Prescription Opiate Litig., 1:17-md-2804),

Dkt. 30 at 4 (N.D. Ohio Aug. 23, 2018) (“[T]he United States Supreme Court has consistently

held that federal courts are ‘courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute.’ [cit.] Courts are obliged to strictly construe removal

jurisdiction against removal and all doubts should be resolved in favor of remand.”) (citations

omitted). For this reason, other courts addressing opioid-related litigation in the same procedural

posture have recognized that “if this Court lacks subject matter jurisdiction over this action, it

has no authority to stay this action.”34 Put another way, the mandatory jurisdictional issue is


34
   Falls Cty. v. Purdue Pharma L.P., No. 6:18-cv-00047, 2018 WL 1518849, at *2 (W.D. Tex.
Mar. 28, 2018) (citing In re Querner, 7 F.3d 1199, 1201 (5th Cir. 1993)); Travis Cty v. Purdue
Pharma L.P., No. 1:18-cv-254, 2018 WL 1518848, at *2 (W.D. Tex. Mar. 28, 2018) (same); see
also Van Zandt Cty. v. Amerisourcebergen Corp., No. 6:18-cv-00064, Dkt. 73 (Order Granting
Remand and Denying Stay on April 16, 2018) at 8–9 (E.D. Tex.) (“The Distributor Defendants
also move to stay this case pending possible transfer to Multidistrict Litigation No. 2804 . . . .
However, because this Court does not have subject matter jurisdiction over this case, it has no
1771101.5
                                                     10
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 11 of 26



more important and more time-sensitive than the discretionary issue of a stay because without

the former, the Court lacks the authority to decide the latter.35

            That other courts have chosen to defer ruling on a pending motion to remand without first

determining whether they had the power to stay the case,36 does not counsel in favor of this

Court avoiding the threshold question of subject matter jurisdiction.37 And that other courts

simply failed to rule on remand is even less persuasive.38 Judge Paul J. Barbadoro—who has


authority to stay the case and declines to do so.”); Dallas Cty. v. Purdue Pharma L.P., No. 3:18-
cv-00426, Dkt. 10 (Order on March 7, 2018) at 7 (N.D. Tex.) (“because the Court does not have
subject matter jurisdiction over this case, it declines to stay the case”); see also City of Boston v.
Purdue Pharma, L.P., No. 1:18-cv-12174, Dkt. 32 Order on Motion to Remand and motion to
Stay on January 29, 2019) at 3 (D. Mass.) (denying motion to stay as moot because the court
lacked subject matter jurisdiction).
35
   Compare, e.g., Uintah Cty. v. Purdue Pharma L.P., 2:18-cv-00585, Dkt. 17 (Order Denying
Motion to Stay on August 7, 2018) at 2–3 (D. Utah) (“[S]ubject matter jurisdiction is a critical
threshold issue which the court nearly always scrutinizes at the outset of any case—whether
raised by the parties or sua sponte” (emphasis added); “the court’s obligation to carefully
evaluate its subject matter jurisdiction, weigh heavily in favor of the court’s prompt resolution of
the Motion to Remand and denial of the Motion to Stay”), with Dunaway v. Purdue Pharma
L.P., No. 2:19-cv-00038, Dkt. 59, 2019 WL 2211670, at *2 (M.D. Tenn. May 22, 2019)
(remanding and denying stay) (quoting Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (“A
district court ‘has broad discretion to stay proceedings as an incident to its power to control its
own docket.’”)).
36
   See Stay Memo at 2–3 (citing cases in which a federal district court has granted a stay pending
transfer of an opioid-related case to the MDL).
37
  See Dunaway, 2019 WL 2211670, at *3 (“The fact that courts usually handle these matters one
way, however, does not relieve this court of the necessity of considering whether a stay is
warranted here. Indeed, the JPML’s own rules explicitly make clear that no stay is mandated
here, leaving the decision on how to proceed up to the original district court. JPML R. 2.1(d).”).
38
   Moving Defendants cite seven cases to argue that “[t]o date, every district court in Georgia has
declined to rule on pending remand motions in opioid-related actions when presented with the
opportunity.” Stay Memo at 3–4. But those cases actually tell an entirely different story. In all
but one of those cases, the stays or extensions had no bearing on motions to remand or
jurisdictional analysis. In five of those cases, the court stayed only non-jurisdictional
proceedings until it could rule on the jurisdictional issues. Thus, far from “declin[ing] to rule”
on jurisdiction, id. at 4, the court contemplated ruling on the jurisdictional issues in each of those
five cases and simply never had the chance to do so. See, e.g., Bolton v. Bynes, No. 4:18-cv-
00136-RSB-JEG, Dkt. 18 (Order on July 25, 2018) at 3–6 (S.D. Ga.) (affirming the court’s
authority to decide jurisdictional issues during pendency of potential MDL transfer and directing
1771101.5
                                                   11
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 12 of 26



served on the JMPL panel—explained why some courts do not take up pending motions to

remand pending transfer during a hearing in which he denied the defendant’s motion to stay and

remanded the opioid-related case.

            I served on the [JPML] panel, so I am very familiar with the way the panel
            functions.


parties to serve briefing so court could rule); Bolton v. Bynes, No. 4:18-cv-00136-RSB-JEG,
Dkt. 12 (Order on June 13, 2018) (S.D. Ga.) (granting Motion to Extension of Time to Respond
filed by defendants in this case until after “this Court’s ruling on Plaintiff’s remand motion . . .
.”); Cty. of Fannin v. Rite Aid of Georgia, Inc., No. 2:18-cv-00220-RWS, Dkt. 20 (Order on
February 6, 2019) at 2 (N.D. Ga.) (extending time for defendants to respond “to 45 days after
any ruling by the Court on Plaintiff’s Motion to Remand”) (emphasis added); City of Atlanta v.
Purdue Pharma L.P., No. 1:18-cv-03508-SCJ, Dkt. 14 (Consent Order Granting Motion to Stay
Proceedings on August 20, 2018) at 1–2 (N.D. Ga.) (“all proceedings, preliminary requirements,
and filing deadlines in this action . . . are STAYED until 45 days after the final determination of
removal of this action to federal court or transfer to the multidistrict litigation . . . .”) (emphasis
added); ApolloMD Business Services, LLC v. Attain Med, Inc., No. 1:18-cv-01662-SCJ, Dkt. 14
(Consent Order Granting Extension of Time to Move, Answer, or Otherwise Respond to the
Complaint on April 26, 2018) at 2 (N.D. Ga.) (granting extension to Manufacturer Defendants
for “45 days after the latter of (1) this Court’s ruling on any motion to remand Plaintiff may file
or (2) the JPML’s determination regarding transfer” (emphasis added)); Fulton Cty. v. Purdue
Pharma L.P., No. 1:17-cv-04757-ELR, Dkt. 11 (Order on December 5, 2017) at 1–2 (N.D. Ga.)
(granting Manufacturer Defendants’ Motion to Stay the Date by Which to Respond to Plaintiff’s
Complaint and giving them “60 days following the final determination of removal to answer,
move, or otherwise respond . . . .”).
         Further, in DeKalb Cty. v. Purdue Pharma, L.P. 1:18-cv-01498 (N.D. Ga. 2018), the
plaintiff never even filed a Motion to Remand, and the defendants filed motions seeking to
extend the deadline to respond to the complaint. See DeKalb Cty. v. Purdue Pharma, L.P. 1:18-
cv-01498, Dkt. 3 (Joint Motion for Extension of Time to Move, Answer, or Otherwise Respond
to the Complaint, filed April 13, 2018) at 3 (N.D. Ga.) (asking the court to extend the time to
respond “until 30 days after this Court rules on any motion to remand, if Plaintiff files such a
motion, or after the JPML makes a final decision regarding transfer to the MDL, whichever is
later.”). Similarly, in ApolloMD Business Services, LLC v. Attain Med, Inc., No. 1:18-cv-01662-
SCJ (N.D. Ga.), the plaintiff never filed a motion to remand. Thus, the courts in those cases
never “declined to rule on [a] pending remand motion[].” Stay Memo at 4. In fact, of these
seven cases, only one contains a decision “declining” to rule on jurisdiction. See Henry Cty. v.
Purdue Pharma L.P., No. 1:18-cv-03899-AT, Dkt. 19 (Order on October 23, 2018) at 1 (N.D.
Ga.).
        Moving Defendants also cite 17 cases for the proposition that “numerous actions
originating in or removed to the Southern District of Georgia” are pending in the MDL, Stay
Memo at 4–5 n.4, but fail to inform this Court that 16 of those cases were originally filed in this
Court and not removed to it.
1771101.5
                                                  12
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 13 of 26



                                                      ****
            The panel does not in any way discourage potential transferor judges from
            deciding motions to remand. Indeed, motions to remand are the kind of motions
            that the panel thinks oftentimes can and should be decided by the transferor
            judge.
                                                      ****
            I don’t see anything in the panel’s positions that have changed since I was on it,
            which is, hey, Judge, transferor judge, if you think you can get a handle on a
            motion to remand before it comes to us, go for it.
                                                      ****
            The truth is busy judges do not want to -- if they can get a case off their list of
            things to do by saying, let’s just put it aside until the centralization order is issued,
            a lot of judges do that. And a lot of judges that aren’t familiar with the MDL
            process mistakenly assume that once a matter is subject to a centralization order
            that they’re deprived of jurisdiction to act.
            I think those two reasons account for about 90 percent of the judges who don’t
            take up remand motions.39

            As this Court has already noted, other cases have recognized that “[m]otions to remand

are particularly appropriate for resolution by [a transfer court] because ‘if [the transfer court]

does not have jurisdiction over th[e] matter, then neither will the MDL court.’”40 Thus, the

Court should look first to whether it has jurisdiction to grant a valid stay before it addresses

Moving Defendants’ attempt to delay remand. As set forth more fully in Plaintiffs’ Motion to




39
 New Hampshire v. Purdue Pharma L.P., No. 1:17-cv-00427-PB, Dkt. 27 (Transcript of
November 6, 2017 Hearing on Motion to Stay) at 6–8 (D.N.H.) (emphasis added).
40
   Order, Dkt. 27 at 5 (quoting Baltimore v. Purdue Pharma, 2018 WL 1963816, at *4); see also
Anderson Cty. v. Rite Aid of S.C., Inc., No. 8:18-cv-01947, Dkt. 44 , (Order on August 17, 2018)
at 7 (D.S.C.) (remanding and denying motion to stay; “the question of remand is particularly
appropriate for this Court to resolve because if this Court lacks jurisdiction, then the MDL court
lacks jurisdiction as well”); Anne Arundel Cty. v. Purdue Pharma L.P., No. GLR-18-519, 2018
WL 1963789, at *4 (D. Md. Apr. 25, 2018) (“Because motions to remand are particularly
appropriate for resolution before transfer to the MDL, the Court is well within its authority to
rule on the County’s Motion to Remand at this time.”).
1771101.5
                                                       13
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 14 of 26



Remand and Brief in Support, this Court lacks subject matter jurisdiction in this action and

should therefore remand this case and deny Moving Defendants’ Motion to Stay as moot.41

II.         A Stay Should Not Be Granted in this Case.

            A stay is unwarranted here because it would not promote judicial economy or consistency

and would significantly prejudice Plaintiffs. As an initial matter, and as the Court has previously

noted, a “stay in these circumstances is, at most, discretionary and is certainly not mandatory,”42

and “[t]he Rules of the JPML explain that the possibility of a transfer to a multidistrict litigation

does not limit the pretrial jurisdiction of a transfer court in any way.”43 To determine whether a

stay is appropriate, the Court must evaluate the prudential advantages of granting a stay and the

relative prejudice and hardship on each party.44 Here, (1) judicial economy favors a speedy

resolution of jurisdictional doubts; (2) there is no threat of inconsistency, since Moving

Defendants’ jurisdictional arguments are baseless; and (3) granting a stay would significantly

prejudice Plaintiffs while denying a stay would not prejudice Defendants. Therefore, this Court


41
  See City of Boston v. Purdue Pharma, L.P., No. 1:18-cv-12174, Dkt. 32 (Order on Motion to
Remand and motion to Stay on January 29, 2019) at 3 (D. Mass) (remanding and denying stay as
moot because the court lacked jurisdiction); New Mexico ex rel. Balderas v. Purdue Pharma,
L.P., 1:18-cv-000386, Dkt. 37, 323 F. Supp. 3d 1242, 1245, (D.N.M. 2018) (remanding and
denying motion to stay as moot); City of Reno v. Purdue Pharma L.P., No. 3:18-cv-00454, 2018
WL 5730158, at *4 (D. Nev. Nov. 2, 2018) (same).
42
     Order, Dkt. 27 at 5.
43
  Id. at 5 (citing Order, Brockel, 1:17-cv-00521, Dkt. 45 at 4 (S.D. Ala. Jan. 3, 2018) (quoting
Rule 18 of the JPML Rules and Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal.
1997)); see also Dunaway, 2019 WL 2211670, at *2 (“The Rules of Procedure of the U.S.
Judicial Panel on Multidistrict Litigation expressly provide that the pendency of the Conditional
Transfer Order has no bearing on this court’s ability to consider a pretrial matter pending in a
case filed in or removed to this court.” (citing JPML R. 2.1(d))).
44
  See Cincinnati Ins. Co. v. Thunderbolt Harbour Phase II Condo. Ass’n, Inc., No. CV 414-222,
2015 WL 40575148, at *1 (S.D. Ga. July 1, 2015) (in making a determination on stay, “a court
may consider the prudential advantages of a stay, but must also examine the relative prejudice
and hardship worked on each party if a stay is or is not granted” (citation and internal
punctuation omitted)).
1771101.5
                                                  14
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 15 of 26



should deny the Moving Defendants’ request for a stay as courts have done in at least 19 other

opioid-related cases in which Cardinal and McKesson were defendants.45

            A.     Judicial Economy and Consistency Are Not Furthered by a Stay.

            Considerations of consistency and judicial economy both weigh heavily against granting

a stay in this case. Simply put, there is no risk of inconsistent rulings because Moving

Defendants’ jurisdictional arguments are baseless, and federal courts all across the country—

including the MDL—have rejected them. Moreover, “[t]he interests of judicial economy are

45
   Anderson Cty. v. Rite Aid of S.C., Inc., No. 8:18-cv-01947, Dkt. 44 (Order on August 17,
2018) (D.S.C.) (remanding and denying motion to stay) Exhibit 1, hereto; Anne Arundel Cty. v.
Purdue Pharma L.P., No. 1:18-cv-00519, 2018 WL 1963789 (D. Md. Apr. 25, 2018) (remanding
and denying defendants’ request for stay); Mayor & City Council of Baltimore, 2018 WL
1963816 (remanding and denying defendants’ request for stay); City of Boston v. Purdue
Pharma, L.P., No. 1:18-cv-12174, Dkt. 32 (D. Mass Jan. 29, 2019) (remanding and denying
motion to stay) Exhibit 2, hereto; Brooke Cty. Comm’n v. Purdue Pharma L.P., No. 5:18-cv-
00009, Dkt. 17 (N.D. W.Va. Feb. 1, 2018) (denying motion to stay) Exhibit 3, hereto; Dallas
Cty. v. Purdue Pharma L.P., No. 3:18-cv-00426, Dkt. 10 (N.D. Tex. Mar. 7, 2018) (remanding
and denying motion to stay) Exhibit 4, hereto; Delta Cty. v. Purdue Pharma L.P., No. 4:18-cv-
00095, 2018 WL 1440485 (E.D. Tex. Mar. 22, 2018) (remanding and denying motion to stay)
Exhibit 5, hereto; Dunaway v. Purdue Pharma L.P., No. 2:19-cv-00038, 2019 WL 2211670
(M.D. Tenn. May 22, 2019) (remanding and denying motion to stay); Falls Cty. v. Purdue
Pharma L.P., No. 6:18-cv-00047, 2018 WL 1518849 (W.D. Tex. Mar. 28, 2018) (remanding and
denying motion to stay); Cty. of Greenville v. Rite Aid of S.C. Inc., 6:18-cv-01085, Dkt. 66
(D.S.C. May 21, 2018) (remanding and denying defendants’ request for stay) Exhibit 6, hereto;
Lexington Cty. v. Rite Aid of S.C., Inc., 3:18-cv-02357, Dkt. 32 (D.S.C. Oct. 9, 2018) (granting
plaintiff’s motion to remand and denying defendants’ request for stay) Exhibit 7, hereto; New
Mexico ex rel. Balderas v. Purdue Pharma L.P., 1:18-cv-00386, Dkt. 37, 323 F. Supp. 3d 1242
(D.N.M. 2018) (remanding and denying motion to stay); City of Reno v. Purdue Pharma L.P.,
No. 3:18-cv-00454, 2018 WL 5730158 (D. Nev. Nov. 2, 2018) (remanding and denying motion
to stay) Exhibit 8, hereto; Spartanburg Cty. v. Rite Aid of S.C., Inc., 7:18-cv-01799, Dkt. 32
(D.S.C. July 25, 2018) (remanding and denying motion to stay) Exhibit 9, hereto; Travis Cty. v.
Purdue Pharma L.P., No. 1:18-cv-00254, 2018 WL 1518848, at *1 (W.D. Tex. Mar. 28, 2018)
(remanding and denying motion to stay); Uintah Cty. v. Purdue Pharma L.P., 2:18-cv-00585,
Dkt. 17 (D. Utah July 31, 2018) (order denying stay) Exhibit 10, hereto; Van Zandt Cty. v.
Amerisourcebergen Corp., No. 6:18-cv-00064, Dkt. 73 (E.D. Tex. Apr. 16, 2018) (granting
remand and denying stay) Exhibit 11, hereto; Weber Cty. v. Purdue Pharma L.P., No. 1:18-cv-
00089, Dkt. 16 (July 31, 2018) (order denying stay) Exhibit 12, hereto, Dkt. 19 (Aug. 7, 2018)
(D. Utah) (order granting plaintiffs’ motion to remand), Exhibit 13, hereto; City of Worcester v.
Purdue Pharma L.P., No. 4:18-cv-11958, Dkt. 36 (D. Mass. Nov. 21, 2018) (order granting
remand and denying stay).
1771101.5
                                                  15
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 16 of 26



furthered by putting a case, as expeditiously as possible, in a court that has the jurisdiction to

resolve it.”46

                   i.     There is no risk of inconsistent rulings regarding remand.

            Moving Defendants contend that if the Court rules on Plaintiffs’ Motion to Remand, it

would “creat[e] a significant risk of inconsistent rulings on the same jurisdictional issues.”47

However, this Court’s ruling on remand would only be inconsistent if it mistakenly concluded

that Plaintiffs’ claims are subject to federal jurisdiction. Moving Defendants’ arguments for

jurisdiction have been repeatedly rejected by numerous courts in similar opioid-related cases,

including in over 20 cases in which Cardinal and McKesson were defendants.48 Moving

46
     Dunaway, 2019 WL 2211670, at *3.
47
     Stay Memo at 4, 13.
48
  Dunaway v. Purdue Pharma L.P., No. 2:19-cv-00038, Dkt. 59 (M.D. Tenn. May 22, 2019);
see also Lexington Cty. v. Rite Aid of S.C., Inc., No. 3:18-cv-02357, Dkt. 32 (D.S.C. Oct. 9,
2018); Weber County v. Purdue Pharma L.P., No. 1:18-cv-00089, Dkt. 19 (D. Utah Aug. 7,
2018); Uintah Cty. v. Purdue Pharma L.P., No. 2:18-cv-00585, Dkt. 20 (D. Utah Aug. 7, 2018);
Spartanburg Cty. v. Rite Aid of S.C., Inc., No. 7:18-cv-01799, Dkt. 32 (D.S.C. July 25, 2018);
Cty. of Greenville v. Rite Aid of S.C. Inc., No. 6:18-cv-01085, Dkt. 66 (D.S.C. May 21, 2018);
Mayor & City Council of Baltimore v. Purdue Pharma L.P., No. 1:18-cv-00800, Dkt. 43 (D. Md.
April 25, 2018); Delaware ex rel. Denn v. Purdue Pharma L.P., No. 1:18-cv-00383, Dkt. 36 (D.
Del. April 25, 2018); Granite City v. AmerisourceBergen Drug Corp., No. 3:18-cv-01367, Dkt.
16 (S.D. Ill. July 13, 2018); Travis Cty. v. Purdue Pharma L.P., No. 1:18-cv-00254, Dkt. 12,
2018 WL 1518848, at *1 (W.D. Tex. Mar. 28, 2018); New Mexico ex rel. Balderas v. Purdue
Pharma L.P., 1:18-cv-00386, Dkt. 37, 323 F. Supp. 3d 1242 (D.N.M. 2018); City of Worcester v.
Purdue Pharma L.P., No. 4:18-cv-11958, Dkt. 36 (D. Mass. Nov. 21, 2018); City of Reno v.
Purdue Pharma L.P., No. 3:18-cv-00454, Dkt. 24, 2018 WL 5730158 (D. Nev. Nov. 2, 2018);
Anderson Cty. v. Rite Aid of S.C., Inc., No. 8:18-cv-01947, Dkt. 44 (D.S.C. Aug. 20, 2018); Anne
Arundel Cty. v. Purdue Pharma L.P., No. 1:18-cv-00519, Dkt. 58, 2018 WL 1963789 (D. Md.
Apr. 25, 2018); Van Zandt Cty. v. Amerisourcebergen Corp., No. 6:18-cv-00064, Dkt. 73 (E.D.
Tex. Apr. 16, 2018); Falls Cty. v. Purdue Pharma L.P., No. 6:18-cv-00047, Dkt. 36, 2018 WL
1518849 (W.D. Tex. Mar. 28, 2018); Delta Cty. v. Purdue Pharma L.P., No. 4:18-cv-00095,
Dkt. 27, 2018 WL 1440485 (E.D. Tex. Mar. 22, 2018); Dallas Cty. v. Purdue Pharma L.P., No.
3:18-cv-00426, Dkt. 10 (N.D. Tex. Mar. 7, 2018); Brooke Cty. Comm'n v. Purdue Pharma L.P.,
No. 5:18-cv-00009, Dkt. 23 (N.D. W.Va. Feb. 23, 2018); see also West Virginia v. McKesson
Corp., No. 2:16-cv-01772, Dkt. 30, 2017 WL 357307 (S.D. W.Va. Jan. 24, 2017) (remanding;
Cardinal not a defendant); West Virginia v. McKesson Corp., No. 2:17-cv-03555, Dkt. 21 (S.D.
W.Va. Feb. 15, 2018) (remanding; Cardinal not a defendant).
1771101.5
                                                   16
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 17 of 26



Defendants have not identified a single opioid-related case similar to this action in which a court

has found that it had subject matter jurisdiction over the plaintiffs’ claims.49




49
   The most Moving Defendants have done is identify cases in which courts have remarked that
the jurisdictional issues are not straightforward. See Delaware Cty. v. Purdue Pharma L.P., No.
1:18-cv-00460, Dkt. 80 at 3 (N.D. Okla. Oct. 26, 2018) (Ex. 11 to Stay Memo (Dkt. 40-11)); City
of Portland v. Purdue Pharma L.P., No. 2:18-cv-00282-NT, Dkt. 96 at 8 (D. Me. Nov. 28, 2018)
(citing Delaware County and cases cited therein for proposition that removal based on the CSA
was not straightforward); Pawnee Cty. v. Purdue Pharma L.P.,No. 4:18-cv-00459, Dkt. 80 at 5
(N.D. Okla. Nov. 14, 2018) (Ex. 12 to Stay Memo (Dkt. 40-12)) (noting preliminary assessment
of jurisdictional issues suggests they are not straightforward); Osage Cty. v. Purdue Pharma
L.P., No. 4:18-cv-00461, Dkt. 87 at 5 (N.D. Okla. Nov. 14, 2018) (same). But the MDL Court,
along with numerous other federal district courts, have demonstrated that the jurisdictional issues
are actually quite straightforward.
        In Delaware County, as here, McKesson argued that “Plaintiff’s claims necessarily raise
federal issues because they are expressly premised on Distributors’ alleged violations of alleged
legal duties that arise out of the CSA and its implementing regulations—i.e., the duties to report
and halt suspicious orders for controlled substances.” Delaware Cty., No. 4:18-cv-00460, Dkt.
74 (McKesson’s Opp’n to Remand) at 7( (N.D. Okla. Oct 10, 2018.); see also Pawnee Cty. v.
Purdue Pharma L.P., No. 4:18-cv-00459, Dkt. 66 (McKesson, Cardinal, and
AmerisourceBergen’s Joint Motion to Stay) at 4 (N.D. Okla. Sep. 28, 2018) (“although Plaintiff
ostensibly pleads its theories of recovery against Defendants as state-law claims, the underlying
theory of liability is based on Defendants’ alleged duties arising out of federal law, specifically
the Controlled Substances Act and related regulations”); Osage Cty. v. Purdue Pharma L.P., No.
4:18-cv-00461, Dkt. 62 (McKesson, Cardinal, and AmerisourceBergen’s Joint Motion to Stay) at
4 (N.D. Okla. Sep. 24, 2018) (same). As discussed below, the MDL Court, citing the decisions
of other federal district courts, rejected the argument that state law claims, even if based on
duties arising from the CSA, create federal question jurisdiction. For this reason, all of the cases
Moving Defendants cite that found the jurisdictional issue difficult because a state law claim was
purportedly based on the CSA are unpersuasive. See, e.g., Stay Memo at 14 (“difficult questions
of jurisdiction weigh in favor of their resolution by one court”) (quoting Seminole Cty. v. Purdue
Pharma L.P., 6:18-cv-00372, 2019 WL 1474397 (E.D. Okla. Apr. 3, 2019) (Ex. 4 to Stay Memo
(Dkt. 40-4))).
        Moving Defendants’ reliance on Village of Melrose Park v. McKesson Corp., No. 1:18-
cv-05288, Dkt. 26 (N.D. Ill. Aug. 10, 2018) (Ex. 9 to Stay Motion (Dkt. 40-9), is equally
misplaced. There, the court’s docket entry notes that “[p]reliminary assessment of the
jurisdictional issues suggest that they are legally and factually difficult and that the issues are
precisely the same as those being litigated in other cases that have already been transferred to the
MDL, see, e.g., MDL 2804, ECF No. 807.” Id. The pleading cited for this proposition is
Purdue’s Brief in Opposition to Remand in the State of Montana’s case. As discussed below, the
MDL Court had no difficulty disposing of Purdue’s arguments for federal jurisdiction in that
case.
1771101.5
                                                  17
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 18 of 26



            The MDL Court itself has already rejected Moving Defendants’ argument. In an order

that was later withdrawn as a result of the defendants’ consent to remand, the MDL Court stated

that “despite the clearly state-law specific character of Kentucky’s allegations, Walgreens

removed Kentucky’s case . . . based on federal question jurisdiction.”50 Walgreens asserted “in

its Notice of Removal that the allegations in Kentucky’s complaint facially arise under federal

law because the legal duties that Walgreens is alleged to have violated ‘arise only under the

federal Controlled Substances Act (“CSA”) and its implementing regulations.’”51 The MDL

Court stated that

            District Courts examining virtually identical facts to those present here have
            determined that:
                    While a determination of a duty and violation of that duty under
                    the FCSA will likely occur in examining Plaintiffs’ claims, so also
                    will examination of [state] common law, statutes, and promulgated
                    rules to determine Defendants’ duty, if any, to prevent “diversion”
                    of prescription drugs into illicit channels. And to the extent, if any,



         Further, the cases Moving Defendants cite that were removed on the basis of the federal
officer removal statute are inapplicable to Plaintiffs’ action. See Lac Courte Oreilles Bank of
Lake Superior Chippewa Indians v. McKesson, No. 3:18-cv-00286-JDP, Dkt. 26 at 3 (W.D. Wis.
May 25, 2018) (Ex. 1 to Stay Memo (Dkt. 40-1)) (“Only if the jurisdictional issue is both
difficult and similar or identical to those in cases transferred or likely to be transferred should the
court proceed . . . and consider the motion to stay.” (citation omitted; emphasis added); finding
the issue of federal-officer removal difficult); Rancheria v. McKesson Corp., No. 3:18-cv-02525-
VC, Dkt. 23 at 1(N.D. Cal. July 16, 2018) (Ex. 2 to Stay Memo (Dkt. 40-2)) (“the MDL Court
has undertaken to establish a separate track to address issues arising in cases brought by Tribes,
which likely will include jurisdictional issues similar or identical to those raised in the pending
motions to remand”); Rancheria, No. 3:18-cv-02525-VC, McKesson’s Opposition to Plaintiff’s
Motion to Remand, Dkt. 18 at 2 (“McKesson meets all three elements of the federal officer
jurisdiction test.”).
       Finally, Moving Defendants’ arguments for diversity jurisdiction because of fraudulent
misjoinder or through severance are equally unpersuasive. See Plaintiffs’ Brief in Support of
Remand (Dkt. 22) at 15–23 (rebutting Moving Defendants’ arguments).
50
  Kentucky v. Walgreens Boots Alliance, Inc., 1:18-op-46311-DAP, Dkt. 13 at 2 (N.D. Ohio Jan.
14, 2019) Exhibit 14, hereto.
51
     Id. at 2 (emphasis in original).
1771101.5
                                                  18
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 19 of 26



                   that Plaintiff’s claims are “partially predicated on federal law,
                   federal law would still not be necessarily raised.”52

Similarly, in a case brought by the State of Montana, the MDL Court found that “despite the fact

that Montana alleges only state law claims, Purdue removed this case . . . based on federal

question jurisdiction.”53 Purdue asserted that “[f]ederal question jurisdiction exists in this case

because . . . the State’s Amended Complaint involves state law claims that are inextricably tied

to substantial disputed federal questions.”54 In rejecting that assertion, the MDL court noted that

the Supreme Court has held that “the presence of a claimed violation of the statute as an element

of a state cause of action is insufficiently ‘substantial’ to confer federal-question jurisdiction.”55

            This Court need look no further than the Georgia Action to see that Moving Defendants

know full well their jurisdictional arguments lack merit. In that action, the State of Georgia

asserted opioid-related claims against the Moving Defendants and others. The analysis for

determining whether federal jurisdiction exists in either case is the same and leads to the same

answer: federal jurisdiction does not exist for either action. But the Moving Defendants did not

remove that action because the MDL is addressing and rejecting their spurious jurisdictional

arguments in cases brought by attorneys general.56 It is for this reason that both Cardinal and



52
  Id. at 4 (quoting New Mexico ex rel. Balderas v. Purdue Pharma L.P., 323 F. Supp 3d 1242,
1252 (D.N.M. 2018); also citing Delaware ex. rel Denn v. Purdue Pharma L.P., No. CV 1:18-
383, 2018 WL 1942363, at *2, and W. Virginia ex rel Morrisey v. McKesson Corp., No. CV 16-
1772, 2017 WL 357307, at *8 (S.D. W. Va. Jan. 24, 2017)).
53
  Montana v. Purdue Pharma, 1:18-op-45604-DAP, Dkt. 30 at 2 (N.D. Ohio Aug. 23, 2018)
Exhibit 15, hereto.
54
     Id. at 2– 3 (quoting Purdue’s Notice of Removal).
55
     Id. at 5 (quoting Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 814 (1986)).
56
   See discussion of Kentucky and Montana above; see also In re: Nat’l Prescription Opiate
Litigation, No. 1:17-md-02804-DAP (N.D. Ohio), Case Management Order One, Dkt. 232 at 11
(stating that no party may file any motion not expressly authorized by the case management
order, but also noting that “nothing in this Order limits the right of a State Attorney General to
1771101.5
                                                  19
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 20 of 26



McKesson also consented to the remand of actions filed by states that they removed to federal

court and had transferred to the MDL before the MDL court issued even more opinions rejecting

their arguments.57 As Moving Defendants have failed to identify a single case with which a

remand of Plaintiffs’ action would be inconsistent, this Court faces no risk of an inconsistent

ruling.58

                   ii.    Judicial economy is served by this Court determining whether Plaintiffs’
                          case belongs in federal court.

            Judicial economy would be best served by a prompt resolution of the question of

jurisdiction in this case.59


seek remand of any case brought by the Attorney General that is removed to the MDL,” and that
“[t]he Court shall decide any such motions on the merits”).
57
   See Kentucky v. Cardinal Health, No. 1:18-op-45931-DAP, Dkt. 31 (N.D. Ohio Aug. 27,
2018), Notice of Consent to Remand filed by All Defendants; Kentucky v. McKesson Corp, No.
1:18-op-45682, Dkt. 27 (N.D. Ohio July 12, 2018), Notice of Consent to Remand. Curiously,
Moving Defendants cite to the transferor court’s order in Kentucky v. McKesson as support for
this Court granting a stay (Stay Memo at 7), despite the fact that McKesson later consented to
remand so that case could proceed in a state court.
58
  While Moving Defendants contend that the jurisdictional issues presented by this case are
“complex” (Stay Memo, Dkt. 40 at 10), courts around the country have had no problem
addressing those issues. See note 48, above; see also Lexington Cty. v. Rite Aid of S.C., Inc.,
3:18-cv-02357, Dkt. 32 at 6 (D.S.C. Oct. 9, 2018) (“the Court finds that the jurisdictional
questions at issue are relatively straightforward in this case”). The cases cited by Moving
Defendants for the proposition that the jurisdictional issues are complex are also inapposite. See
note 49, above.
59
  City of Worcester v. Purdue Pharma L.P., No. 4:18-cv-11958, Dkt. 36 at 3–4 (D. Mass. Nov.
21, 2018) (citing Waters v. Bausch & Lomb, Inc., No. 06-80547-CIV, 2006 WL 8433439, at *2
(S.D. Fla. Jul. 28, 2006) (“Many district courts have held that the interests of judicial economy
are best served by giving at least preliminary scrutiny to the merits of a motion to remand, even
where a motion to transfer is pending before the JPML.”)); McGrew v. Schering-Plough Corp.,
No. Civ. A. 01-2311, 2001 WL 950790, at *3 (D. Kan. Aug. 6, 2001) (“For purposes of judicial
economy, the jurisdictional issues should be resolved immediately[,]” before action by the MDL
panel (citation omitted)). This is especially true when, as here and discussed below, the absence
of jurisdiction is patently obvious. See Manual for Complex Litigation, Fourth § 22.35 (“The
reasons for a stay diminish, however, . . . if the absence of federal jurisdiction is clear. Judicial
economy may then be served by resolving specific issues and declining to stay the
proceedings.”).
1771101.5
                                                   20
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 21 of 26



            It would not be a good use of judicial resources for the JPML to devote its time
            and attention to a transfer from one federal court to another, if the ultimate legal
            reality is that neither court has or can have jurisdiction. Nor would it be a good
            use of the transferee court’s resources for that court to have to deal with the intake
            and processing of a case only to realize, later, that the case should be in state
            court. “It would be a waste of judicial resources for [a] case to proceed” in the
            federal courts if, ultimately, a federal court is not “the appropriate court to
            consider plaintiffs’ claims.” State v. United States Envtl. Prot. Agency, No. 2:15-
            CV-2467, 2015 WL 5117699, at *3 (S.D. Ohio Sept. 1, 2015). This court can
            imagine few greater wastes of a court’s resources than consideration of a case that
            the court has no jurisdiction to decide.60

            It is exactly such “wastes” of judicial resources that are the goal of Moving Defendants’

attempts to delay consideration of remand. While Cardinal and McKesson claim that a stay

would promote judicial economy, what they actually seek is to further tax an already

overburdened federal court in hopes of substantially delaying this case and potentially denying

justice to Plaintiffs. Because the JPML does not evaluate subject matter jurisdiction in

determining which cases to transfer to the MDL, and the Opiate MDL—overburdened by more

than 1,900 cases—is presently not entertaining motions to remand from cases brought by

individuals,61 Cardinal and McKesson hope to indefinitely entangle this case in a MDL

proceeding despite the federal courts’ lack of jurisdiction over the action. This entanglement

absent jurisdiction does not further judicial economy, and courts in other opioid-related litigation

have recognized as much. Instead, “addressing the issue of jurisdiction now may, if anything,




60
     Dunaway, 2019 WL 2211670, at *3.
61
   See, e.g., In re: National Prescription Opiate Litig., No. 1:17-md-02804-DAP (N.D. Ohio),
Transcript of December 13, 2017 Telephone Conference, Dkt. 10 at 22:17–20 (the Court stating:
“I have limited time and limited staff, and I just don’t want to be tied up on individual remand
motions at the moment.”); In re: National Prescription Opiate Litig., No. 1:17-md-02804-DAP
(N.D. Ohio), Order Regarding Remands, Dkt. 130 at 1 (noting that “the moratorium on all
substantive filings shall include all motions to remand”).
1771101.5
                                                     21
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 22 of 26



save the potential transferee court the unnecessary labor and attention that would accompany

dealing with a case that federal courts should not be considering in the first place.” 62

            B.     Plaintiffs Will Suffer Great Prejudice if this Case Is Stayed.

            A stay of jurisdictional consideration would greatly prejudice Plaintiffs because it would

trap them in a court in which they do not belong and increase the likelihood of transfer to the

MDL, where extensive delay is all but certain. “[T]he risk of hardship resulting from a

postponement of a jurisdictional determination is great. If transferred, this case will join a

veritable sea of others in the MDL court.”63 Moreover, “[t]here is no guarantee of when that

heavily burdened court would be able to address the important jurisdictional issues raised

here.”64 “Needlessly causing delays when there is clearly no jurisdiction would similarly

constitute a travesty of justice.”65 This Court should deny Defendants’ attempt to cause precisely

such a delay.

            Moving Defendants contend that Plaintiffs “cannot identify meaningful prejudice that

they would suffer as the result of a stay,”66 despite Plaintiffs having already done precisely that

in a pleading filed before the Motion to Stay. As Plaintiffs have previously explained:

            As a result of the Defendants’ frivolous removal of this action, Plaintiffs have
            now filed three briefs (including this one) with the Court. And Plaintiffs may
            well have to file additional briefs, including responding to the Defendants’
            forthcoming motion to stay and replying to Plaintiffs’ Motion to Remand. Now—
            if Defendants have their way and Plaintiffs’ case becomes trapped in federal
            court—Plaintiffs will also have to object to the JPML’s conditional transfer order
            and engage in briefing on a motion to vacate that order. Forcing Plaintiffs to

62
     Dunaway, 2019 WL 2211670, at *3.
63
     Id.
64
     Id.
65
  City of Worcester v. Purdue Pharma L.P., No. 4:18-cv-11958 (D. Mass. Nov. 21, 2018), Dkt.
36 at 4.
66
     Stay Memo at 12.
1771101.5
                                                    22
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 23 of 26



            engage in this unnecessary motions practice is part of the Defendants’ strategy to
            increase the burden on Plaintiffs and delay a determination on the merits of
            Plaintiffs’ case.67

This harm to Plaintiffs weighs against a stay.

            C.     There Is No Prejudice to Moving Defendants in Deciding Remand.

            On the other hand, there is no prejudice to Moving Defendants absent a stay if federal

jurisdiction is lacking, as they “will inevitably be required to proceed in a different forum.”68

Moving Defendants contend that putting the Plaintiffs’ claims on a different track from the

MDL—like dozens of other currently pending opioid-related cases—would result in duplicative

discovery,69 inconsistent pretrial obligations, and conflicting rulings on pretrial motions in a

“potentially unnecessary forum.”70 However, “that is a risk of the remand motion, not a risk

related to the denial of a stay; a post-transfer remand would result in cases on different tracks just

as much as a pre-transfer remand would.”71 Such parallel proceedings in state and federal courts

are an inevitable and appropriate result of our federal system. As the Court in Dunaway v.

Purdue Pharma L.P. noted:

            if this case is not properly in the federal courts (either because we lack jurisdiction
            or because the removal was defective), then the case should be on a different

67
     Plaintiffs’ Reply in Support of their Motion for Immediate Hearing, Dkt. 30 at 5.
68
  City of Worcester v. Purdue Pharma L.P., No. 4:18-cv-11958 (D. Mass. Nov. 21, 2018), Dkt.
36 at 4.
69
   It is not necessary for Plaintiffs’ case to be transferred to the MDL to avoid duplicative
discovery. Fact discovery in the MDL track one cases, which involve Moving Defendants, is
already complete, and the deadline to complete expert depositions is June 7, 2019. See In re
Nat’l Prescription Opiate Litig., No. 1:17-md-02804-DAP (N.D. Ohio), Dkts. 876 & 1306 (Case
Management Orders 7 and 8). Plaintiffs have no interest in recreating what has already been
done. Once Moving Defendants produce to Plaintiffs the relevant discovery from the MDL—
documents, interrogatory responses, admissions, and deposition transcripts—Plaintiffs will seek
to supplement that information as necessary.
70
     Stay Memo at 2.
71
     Dunaway, 2019 WL 2211670, at *4.
1771101.5
                                                      23
       Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 24 of 26



            track. Different litigation under different laws in different states is inherent to the
            federal system embraced by the limited jurisdiction of the federal courts.72

Because Moving Defendants have no right to impose further delay on Plaintiffs’ action by

extending its improper pendency in federal court, promptly remanding Plaintiffs’ claims (rather

than staying the case) works no hardship on Moving Defendants. As the Anderson County v.

Rite Aid Court stated:

            Respecting any hardship or inequity that might result to the [] Defendants if a stay
            is not granted, the Court finds that no such hardship would result. The []
            Defendants have already expended the work necessary to litigate against remand–
            and lost repeatedly. By seeking a stay here, the [] Defendants are simply
            attempting to obtain a different result in a different forum–the MDL court.73

            In addition, Defendants are already litigating similar opioid related cases around the

country in the courts of several states.74 Specifically, Defendants are already litigating an opioid

related case in a Georgia state court.75 And they likely will be for years to come, because, as is

the nature of MDLs, the opioid suits currently in the MDL will eventually be transferred back to

the transferor districts or remanded to state courts for trials and other proceedings. Therefore, no

prejudice will befall Moving Defendants from denying their Motion to Stay.

                                                CONCLUSION

            This Court lacks jurisdiction to grant a stay as evidenced by the more than 20 decisions in

opioid-related litigation—including from the MDL Court—that have already rejected Moving

Defendants’ arguments for jurisdiction. Further, as evidenced by the denial of requests to stay in

at least 19 other opioid-related cases in which Cardinal and McKesson were defendants, a stay is


72
     Id.
73
  Anderson Cty. v. Rite Aid of S.C., Inc., No. 8:18-cv-01947, Dkt. 44 (Order) at 7(D.S.C. Aug.
20, 2018).
74
     See note 29, above.
75
     See note 30, above.
1771101.5
                                                      24
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 25 of 26



unwarranted because it would not promote judicial economy or consistency and would

significantly prejudice Plaintiffs. Therefore, the Court should remand this action and deny

Moving Defendants’ Motion to Stay (Dkt. 39) as moot.

            Respectfully submitted this 31st day of May, 2019.

                                                         /s/ James D. Durham
                                                         James D. Durham
                                                         Georgia Bar No. 235515

James D. Durham                      John E. Floyd                     Christopher W. Madel
Georgia Bar No. 235515               Georgia Bar No. 266413            Georgia Bar No. 641270
Savage Turner Durham                 (pro hac vice pending)            (pro hac vice forthcoming)
Pickney & Savage                     Benjamin E. Fox                   Jennifer M. Robbins
102 E. Liberty Street                Georgia Bar No. 329427            (pro hac vice forthcoming)
8th Floor                            (pro hac vice pending)            Mack H. Reed
Savannah, GA 31401                   Steven J. Rosenwasser             (pro hac vice forthcoming)
T: 912-231-1140                      Georgia Bar No. 614908            Stephen M. Premo
F: 912-231-9157                      (pro hac vice pending)            (pro hac vice forthcoming)
jdurham@savagelawfirm.net            Manoj S. Varghese                 Madel, PA
                                     Georgia Bar No. 734668            800 Pence Building
Ronald E. Harrison II                (pro hac vice pending)            800 Hennepin Ave.
Georgia Bar No. 333270               Bondurant Mixson &                Minneapolis, MN 55403
The Harrison Firm                    Elmore, LLP                       T: 612-605-0630
1621 Reynolds Street                 1201 W Peachtree St NW            F: 612-326-9990
Brunswick, GA 31520                  Suite 3900                        cmadel@madellaw.com
T: 912-264-3035                      Atlanta, GA 30309-3417            jrobbins@madellaw.com
F: 912-264-3138                      T: 404-881-4100                   mreed@madellaw.com
thf@theharrisonlawfirm.net           F: 404-881-4111                   spremo@madellaw.com
                                     floyd@bmelaw.com
                                     fox@bmelaw.com
                                     rosenwasser@bmelaw.com
                                     varghese@bmelaw.com


                                         Attorneys for Plaintiffs




1771101.5
                                                    25
     Case 2:19-cv-00064-LGW-BWC Document 49 Filed 05/31/19 Page 26 of 26



                                     CERTIFICATE OF SERVICE

            I hereby certify that on this 31st day of May, 2019, a copy of the foregoing

PLAINTIFFS’ RESPONSE TO MOVING DEFENDANTS’ JOINT MOTION TO STAY

was electronically filed with the Clerk of Court using the Court’s CM/ECF system, which will

automatically serve all counsel of record.


                                                  /s/ James D. Durham
                                                  James D. Durham
                                                  Georgia Bar No. 235515




1771101.5
                                                    26
